                Case 18-12491-CSS              Doc 355        Filed 12/26/18         Page 1 of 38



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :                           Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     :   (Jointly Administered)
                                                               :
                                                               :   Hearing Date: Jan. 22, 2019, at 10:00 a.m. (ET)
---------------------------------------------------------------x   Obj. Deadline: Jan. 9, 2019 at 4:00 p.m. (ET)


        DEBTORS’ MOTION FOR ORDERS: (I)(A) AUTHORIZING ENTRY INTO
           STALKING HORSE PURCHASE AGREEMENT FOR THE SALE OF
    SUBSTANTIALLY ALL ASSETS OF CERTAIN OF THE DEBTORS, (B) APPROVING
    BIDDING PROCEDURES AND BID PROTECTIONS, (C) SCHEDULING A HEARING
     TO CONSIDER APPROVAL OF THE SALE OF ASSETS, (D) APPROVING FORM
      AND MANNER OF NOTICE OF SALE, AND (E) GRANTING RELATED RELIEF;
     AND (II)(A) AUTHORIZING AND APPROVING SALE OF SUBSTANTIALLY ALL
    ASSETS OF CERTAIN OF THE DEBTORS FREE AND CLEAR OF LIENS, CLAIMS,
    INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING THE ASSUMPTION AND
       ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
                   LEASES, AND (C) GRANTING RELATED RELIEF




1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.



EAST\163461954.2
              Case 18-12491-CSS         Doc 355     Filed 12/26/18      Page 2 of 38



       Promise Healthcare Group, LLC (“Promise”) and its affiliated debtors and debtors in

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

11 Cases”) file this motion (this “Motion”) for entry of orders substantially in the form attached

to this Motion as Exhibit A (the “Bidding Procedures Order”) and following the conclusion of

an Auction (as defined below), in the form attached to this Motion as Exhibit B (the “Sale

Order”): (a) authorizing and approving the Bidding Procedures attached to the Bidding

Procedures Order as Exhibit 2 (the “Bidding Procedures”), authorizing and approving certain

assumption and assignment procedures, scheduling an auction and a hearing to consider approval

of the sale of certain assets of the Debtors, in accordance with and subject to the Bidding

Procedures, approving the form and manner of notice of the foregoing (the “Notice

Procedures”), authorizing and approving Bid Protections in the form of (i) a break-up fee in the

amount of $1,890,000, (ii) expense reimbursement in an amount up to $250,000, (iii) an initial

overbid at least greater than $2,750,000 higher than the Purchase Price (collectively, “Bid

Protections”), and granting related relief; and (b) authorizing the sale of certain assets of the

Debtors free and clear of all liens, claims, interests, and encumbrances, authorizing the

assumption, sale and assignment of certain executory contracts and unexpired leases, and

granting related relief. In support of the Motion, the Debtors rely on the Declaration of Andrew

Hinkelman in Support of Bidding Procedures and Sale of Select Assets attached to this Motion as

Exhibit C and incorporated by reference (the “Hinkelman Declaration”). In further support of

the Motion, the Debtors respectfully represent:

                                 PRELIMINARY STATEMENT

       1.          Since July 23, 2018, the Debtors have engaged in a robust marketing process,

which has resulted in formal bids for various of the Debtors’ assets.




EAST\163461954.2
              Case 18-12491-CSS            Doc 355     Filed 12/26/18        Page 3 of 38



        2.         To date, the Debtors have negotiated and executed, subject to approval by this

Court, an asset purchase agreement (the “Select Purchase Agreement”) with Select Medical

Corporation (the “Select Purchaser”) for substantially all assets (collectively, the “Select

Assets”) of Promise Hospital of Florida at the Villages, Inc., HLP Properties at the Villages,

L.L.C., Promise Properties of Lee, Inc., Promise Hospital of Lee, Inc., Promise Hospital of Dade,

Inc., and Promise Properties of Dade, Inc. (collectively, the “Select Sellers”).

        3.         The Select Purchase Agreement contemplates the Select Purchaser’s offer will

remain subject to higher and better bids, in accordance with and subject to the Bidding

Procedures.

        4.         In addition, to incentivize the Select Purchaser to serve as the “stalking horse”

bidder in the sale process in respect of the Select Assets, the Debtors have agreed to the Bid

Protections, as set forth in more detail below.

        5.         The relief requested in this Motion will best position the Debtors to successfully

effect sales resulting in the sale of the Select Assets for the benefit of the Debtors, the Debtors’

estates, creditors of the Debtors’ estates, and other parties in interest.

        6.         As set forth below, the Select Purchase Agreement represents the highest or

otherwise best offer for the Select Assets; but, the Debtors believe it is prudent and in the best

interest of the Debtors, the Debtors’ estates, creditors of the Debtors’ estates, and other parties in

interest to market-test the Select Purchase Agreement to assure the Debtors obtain the highest or

otherwise best recovery from the Select Assets as possible.

        7.         For these reasons and as set forth in greater detail below, the relief sought by this

Motion should be granted.




EAST\163461954.2
                Case 18-12491-CSS        Doc 355     Filed 12/26/18     Page 4 of 38



             JURISDICTION, VENUE, AND STATUTORY BASES FOR RELIEF

       8.        The Court has jurisdiction over the Debtors and property of the Debtors’ estates

and jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)

and, pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final judgment or

order with respect to the Motion, if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

       9.        Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       10.       The statutory bases for the relief requested by this Motion are sections 105, 363,

365, 503, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

6004, 6006, 9008, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Local Rules 2002-1 and 6004-1 of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”).

                                         BACKGROUND

       11.       On November 5, 2018 (the “Petition Date”), each of the Debtors commenced the

Chapter 11 Cases. The Debtors are operating their businesses and managing their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request

for the appointment of a trustee or examiner has been made in the Chapter 11 Cases. An official

committee of unsecured creditors (the “Committee”) was appointed on November 14, 2018.




EAST\163461954.2
                   Case 18-12491-CSS           Doc 355      Filed 12/26/18     Page 5 of 38



             12.     A detailed background of the Debtors’ businesses and operations, as well as the

     events leading to the filing of the Chapter 11 Cases is set forth in the Declaration of Andrew

     Hinkelman in Support of First Day Relief (D.I. 18).

                                            RELIEF REQUESTED

             13.     By this Motion, the Debtors seek entry of: (i) the Bidding Procedures Order

     (a) authorizing the Debtors to enter into the Select Purchase Agreement, (b) approving the

     Bidding Procedures and Bid Protections, (c) scheduling an auction, (d) setting a hearing to

     consider approval of a sale of the Select Assets, (e) approving the Assumption Procedures (as

     defined below), (f) approving the form of Notices and Notice Procedures, and (g) granting

     related relief; and (ii) the Sale Order (x) authorizing the sale of all or a portion of the Select

     Assets free and clear of all liens, claims, interests, and encumbrances, (y) authorizing the

     assumption, sale and assignment of executory contracts and unexpired leases designated by the

     bidder submitting the highest or otherwise best bid to acquire assets and assume and purchase

     related contracts and leases, and (z) granting related relief.

                BACKGROUND REGARDING MARKETING AND SALE EFFORTS

             14.        The Debtors have undertaken robust marketing efforts with respect to the Select

     Assets and the Debtors’ proposed Bidding Procedures will market-test the results of the Debtors’

     efforts to sell the Select Assets, ensuring maximum recoveries for the Debtors, Debtors’ estates,

     creditors of the Debtors’ estates, and all parties in interest.

I.           The Select Assets.

             15.        By this Motion, the Debtors seek authority to sell the Select Assets.

             16.        As set forth above, the Select Assets consist of substantially all assets of the

     Select Sellers – Promise Hospital of Florida at the Villages, Inc., HLP Properties at the Villages,




     EAST\163461954.2
                Case 18-12491-CSS          Doc 355     Filed 12/26/18     Page 6 of 38



  L.L.C., Promise Properties of Lee, Inc., Promise Hospital of Lee, Inc., Promise Hospital of Dade,

  Inc., and Promise Properties of Dade, Inc..

          17.        The purchase price for the Select Assets under the Select Purchase Agreement is

  $63,000,000, subject to certain adjustments as provided in the Select Purchase Agreement, which

  will be subject to higher or otherwise better offers pursuant to and in accordance with the

  Bidding Procedures.

II.       The Debtors’ marketing efforts have been robust.

          18.        Prior to the Petition Date, the Debtors engaged Houlihan Lokey (“Houlihan”) to

  market for sale, among other things, the Select Assets. As set forth in this Motion and further

  described in the Hinkelman Declaration, Houlihan has undertaken a robust marketing process to

  obtain purchasers and potential bids for all or a portion of the Select Assets.

          19.        On July 23, 2018, Houlihan commenced outreach to potential interested parties

  comprising financial sponsors, strategic operators, and healthcare REITs.

          20.        In total, eighty-three (83) parties were contacted—fifty-eight (58) financial

  sponsors, nineteen (19) strategic operators, and six (6) REITs, in addition to discussions between

  Houlihan and certain prepetition lenders to and interest holders in the Debtors.

          21.        As a result of the initial outreach, twenty-eight (28) parties executed non-

  disclosure agreements (each, an “NDA”).

          22.        Each party that executed an NDA then received: (a) a confidential information

  memorandum (the “CIM”); (b) a process letter; and (iii) access to an online data room, to

  facilitate due diligence.

          23.        In the process letter, the Debtors requested that interested parties submit an

  indication of interest on or before August 22, 2018.




  EAST\163461954.2
                   Case 18-12491-CSS        Doc 355     Filed 12/26/18    Page 7 of 38



             24.      Upon executing an NDA and receiving the process letter and CIM, nineteen (19)

   parties passed on the opportunity to purchase, among other things, the Select Assets and ten (10)

   parties submitted an indication of interest (an “IOI”) for various combinations of the Debtors’

   assets.

             25.      Following receipt of the IOIs, the Debtors sent an additional letter, inviting

   parties to submit any revised proposals for the sale of, among other things, the Select Assets on

   or before October 4, 2018.

             26.      Of the ten parties that submitted an IOI, two (2) have since passed on the

   opportunity, five (5) continue to perform due diligence, and three (3) engaged in active

   negotiations of an asset purchase agreement for various combinations of the Debtors’ assets.

III.         Negotiation of the Select Purchase Agreement; Market-Testing.

             27.      The Select Purchaser is one of the three parties engaged in actively negotiating

   an asset purchase agreement with the Debtors for various groups of the Debtors’ assets.

             28.      The negotiations between the Debtors, on the one hand, and the Select Purchaser

   and other potential purchasers, on the other hand, have included extensive business discussions,

   including telephone calls, in-person meetings between and among senior management, the

   parties’ legal teams, and the parties’ various advisors, which negotiations to date have

   culminated in the Select Purchase Agreement.

             29.      The negotiations for the Select Assets centered around, among other things, the

   purchase price, bid protections, and the scope of assets and liabilities to be purchased and

   assumed by the Select Purchaser.

             30.      Based on the extensive negotiations between the Debtors and the Select

   Purchaser, and considering the Debtors’ extensive marketing process, the Debtors, in

   consultation with their advisors, have determined that the Select Purchase Agreement represents


   EAST\163461954.2
                     Case 18-12491-CSS              Doc 355        Filed 12/26/18        Page 8 of 38



     the highest or otherwise best offer for Select Assets, entry into the Select Purchase Agreement,

     subject to the Bidding Procedures and Bid Protections, and the continued marketing of the Select

     Assets is the best and most efficient way to maximize the value of the Select Assets for the

     Debtors, their estates, creditors of their estates, and all parties in interest.

              31.       Given the significant marketing efforts undertaken and significant time spent

     negotiating with the Select Purchaser, the Debtors seek authority to proceed with a bidding and

     auction process, in order to market-test the Select Purchase Agreement, and sell, pursuant to and

     in accordance with the Bidding Procedures, the Select Assets. As set forth in the Bidding

     Procedures, to the extent the Debtors receive one or more Qualified Bids (as defined below) for

     the Select Assets or any portion thereof, an auction will be conducted subject to approval by this

     Court.

              32.       Based upon the Debtors’ reasonable business judgment, after consultation with

     the Debtors’ various advisors, the Debtors believe the proposed process will maximize

     recoveries from the Select Assets for the Debtors, the Debtors’ estates, creditors of the Debtors’

     estates, and all parties in interest.

              SUMMARY OF PROPOSED BIDDING, AUCTION, AND SALE PROCESS

I.            Material terms of the Select Purchase Agreement.

              33.       In accordance with Local Rule 6004-1(b)(i), a true and correct copy of the Select

     Purchase Agreement is attached to the Bidding Procedures Order as Exhibit 1.

              34.       In accordance with Local Rule 6004-1(b)(iv) the Debtors disclose the following:2

                     (a)     Sale to insider. The Select Purchaser is not an insider of the Debtors, within
              the meaning of section 101(31) of the Bankruptcy Code.
     2
       This summary is qualified in its entirety by reference to the provisions of the Select Purchase Agreement itself. In
     the event of any inconsistencies between this summary and the Select Purchase Agreement, the terms of the Select
     Purchase Agreement shall govern. Unless otherwise defined, capitalized terms shall have the meanings ascribed to
     them in the Select Purchase Agreement.



     EAST\163461954.2
              Case 18-12491-CSS         Doc 355      Filed 12/26/18      Page 9 of 38



               (b)    Agreements with management. The Select Purchaser has not discussed or
       entered into any agreements with Debtors’ management or key employees regarding future
       compensation or employment.

               (c)    Releases. The Select Purchase Agreement does not include a release in
       favor of any entity.

               (d)     Sale of the Select Assets will be by auction. The Debtors are seeking
       approval for the sale of the Select Assets to the Select Purchaser or Successful Bidder, as
       applicable, pursuant to and in accordance with the proposed Bidding Procedures, which
       provide for an auction. The Select Purchase Agreement and Bidding Procedures do not
       contain any provisions pursuant to which the Debtors have agreed not to solicit competing
       offers for the Select Assets, any portion of the Select Assets, or to otherwise limit marketing
       of the Select Assets or any portion of the Select Assets.

                (e)     Closing and other deadlines. The consummation of the transactions
       contemplated by the Select Purchase Agreement shall take place no later than (i) the third
       business day immediately following the day on which the last of the conditions to closing set
       forth in Article VI and Article VII of the Select Purchase Agreement are satisfied or waived,
       or (ii) such other date as the Select Purchaser and Debtors may mutually agree upon;
       provided, however, that notwithstanding the satisfaction or waiver of the conditions to
       closing set forth in Article VI and Article VII of the Select Purchase Agreement, the Select
       Purchaser shall not be obligated to consummate the transactions contemplated by the Select
       Purchase Agreement until the date that is thirty (30) days following entry of the Sale Order.

               (f)      Good Faith Deposit. The Select Purchase Agreement contemplates a good
       faith deposit in the amount of $3,780,000 (6% of the Purchase Price).

               (g)   Interim arrangements with the Select Purchaser. The Debtors do not have
       any interim management or other agreement with the Select Purchaser.

               (h)     Use of sale proceeds. The Select Purchase Agreement and related funds
       flow agreed to by the Select Sellers and Select Purchaser contemplate a distribution of the
       proceeds of the sale of the Select Assets in accordance with the Final Order
       (I) Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors
       to Use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative
       Expense Status, (IV) Granting Adequate Protection to the Prepetition ABL Parties,
       (V) Modifying Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
       Related Relief (D.I. 218) (the “Final DIP Order”).

              (i)     Tax exemption. The Debtors are not seeking pursuant to this Motion to
       have the sale of the Select Assets declared exempt from taxes under section 1146(a) of the
       Bankruptcy Code.

               (j)   Record retention. The Debtors will retain, or have reasonable access to, all
       records needed to administer these Chapter 11 Cases and in compliance with HIPAA.




EAST\163461954.2
               Case 18-12491-CSS          Doc 355      Filed 12/26/18      Page 10 of 38



                 (k)    Sale of avoidance actions. The Select Assets do not include causes of
         action under chapter 5 of the Bankruptcy Code.

                 (l)    Requested findings as to successor liability. The Debtors are seeking to sell
         the Select Assets free and clear of successor liability claims.

                 (m)       Free of any and all encumbrances. The proposed sale of the Select Assets will
         be free and clear of all liens, claims, encumbrances and interests, with such liens, claims,
         encumbrances and interests attaching to the net proceeds of the sale of the Select Assets with
         the same validity and in the same priority, subject to any and all rights, claims, defenses, and
         objections of the Debtors, the Debtors’ estates, and the Committee with respect to such
         asserted liens, claims, encumbrances, and interests and all such rights, claims, defenses and
         objections of the Debtors, the Debtors’ estates, and the Committee with respect to such
         asserted liens, claims, encumbrances, and interests are expressly reserved and preserved.

                (n)    Sale free and clear of unexpired leases. The Debtors do seek to sell the
         Select Assets free and clear of any unexpired leasehold interests or other rights
         encumbering assets otherwise owned by the Select Sellers.

                (o)     Credit bidding. The Debtors are not seeking to disallow or affect in any
         manner credit bidding pursuant to section 363(k) of the Bankruptcy Code.

                  (p)     Relief from Rule 6004(h) of the Bankruptcy Rules. The Debtors are seeking
         relief from the fourteen day stay imposed by Rule 6004(h) of the Bankruptcy Rules.

               (q)     Indemnification. The Select Purchase Agreement does not provide for
         indemnification by either party.

                (r)     Consent to jurisdiction. The Select Purchaser has consented to the core and
         exclusive jurisdiction of the Bankruptcy Court and waived any right to a jury trial in
         connection with any and all disputes relating to, arising from or connected with the
         purchase and sale of the Select Assets, and the construction and enforcement of the Select
         Purchase Agreement.

II.      The Bidding Procedures and Bid Protections.

         35.         To market-test the Select Purchase Agreement and ensure the Debtors obtain the

  highest and otherwise best offer for the Select Assets, the Select Purchase Agreement will be

  subjected to higher and better offers. If approved, the Bidding Procedures will allow the Debtors

  to solicit and identify bids from potential buyers that constitute the highest or otherwise best

  offer for the Select Assets.




  EAST\163461954.2
             Case 18-12491-CSS           Doc 355     Filed 12/26/18    Page 11 of 38



       36.         A true and correct copy of the proposed Bidding Procedures is attached as

Exhibit 2 to the Bidding Procedures Order.

       37.         In accordance with Local Rule 6004-1(c)(i), the Debtors disclose the following:

               (a)    Provisions governing qualification of Bidders. To participate in the bidding
       process or otherwise be considered for any purpose under the Bidding Procedures, a
       person or entity interested in consummating a sale for any portion of the Select Assets
       (each, a “Potential Bidder”) must deliver or have previously delivered an executed
       confidentiality agreement on terms acceptable to the Debtors (a “Confidentiality
       Agreement”), in consultation with the Committee and DIP Agent, and the most current
       audited and latest unaudited financial statements (collectively, the “Financials”) of the
       Potential Bidder (or, if the Potential Bidder is an entity formed for the purpose of
       acquiring the Select Assets, (i) Financials of the equity holder(s) of the Potential Bidder
       or such other form of financial disclosure as is acceptable to the Debtors and their
       advisors, in consultation with the Committee and DIP Agent, (ii) a written commitment
       acceptable to the Debtors and their advisors, in consultation with the Committee and DIP
       Agent, of the equity holder(s) of the Potential Bidder to be responsible for the Potential
       Bidder’s obligations in connection with the applicable sale, and (iii) copies of any
       documents evidencing any financing commitments necessary to consummate the
       transaction). A “Qualified Bidder” is a Potential Bidder: (i) whose Financials, or the
       Financials of its equity holder(s), as applicable, demonstrate the financial capability to
       consummate a sale for the Select Assets, as determined in the Debtors’ reasonable
       business judgment (in consultation with the Committee and DIP Agent); and (ii) whose
       Bid (as defined below) is a Qualified Bid (as defined below). On or before the date that is
       one (1) Business Day after the Bid Deadline (defined below), the Debtors’ advisors will
       notify each Potential Bidder in writing whether such Potential Bidder is a Qualified
       Bidder, and shall provide a copy of each Qualified Bid to counsel to the DIP Agent,
       counsel to the Committee, and counsel to the Select Purchaser. The Select Purchaser shall
       be deemed a Qualified Bidder that has submitted a Qualified Bid at all times. For the
       avoidance of doubt, two or more Potential Bidders may submit a Bid for any or all of the
       Select Assets, provided that such Bids, when taken as a whole (collectively, a “Joint
       Bid”), are determined by the Debtors, in consultation with the Committee and DIP Agent
       and in accordance with Section 3(a) of the Bidding Procedures, to constitute a Qualified
       Bid; provided, however, that any Joint Bid must comply with section 363(n) of the
       Bankruptcy Code and Potential Bidders must first seek the Debtors’ permission before
       they contact each other. The Debtors shall consult with the Committee and DIP Agent
       regarding any request for permission to contact another Potential Bidder. In addition, any
       Potential Bidder may submit a Bid for any or all of the Select Assets, provided that such
       Bid is determined by the Debtors, in consultation with the Committee and DIP Agent and
       in accordance with Section 3(a) of the Bidding Procedures, to constitute a Qualified Bid.
       If any Potential Bidder is determined by the Debtors not to be a Qualified Bidder, in
       consultation with the Committee and DIP Agent, the Debtors will refund such Potential
       Bidder’s Deposit (as defined below) and all accumulated interest thereon, if any, the later
       of on or within three (3) Business Days after the Bid Deadline and the date the Debtors



EAST\163461954.2
             Case 18-12491-CSS            Doc 355      Filed 12/26/18      Page 12 of 38



        determine, in consultation with the Committee and DIP Agent, such Potential Bidder not
        to be a Qualified Bidder.

                (b)    Provisions governing due diligence. Only Potential Bidders that have
        entered into a Confidentiality Agreement shall be eligible to receive due diligence
        information and access to the Debtors’ electronic data room and to additional non-public
        information regarding the Debtors, including the Select Sellers. No Potential Bidder will
        be permitted to conduct any due diligence without entering into a Confidentiality
        Agreement. The Debtors will provide to each Potential Bidder that has entered into a
        Confidentiality Agreement reasonable due diligence information, as requested by such
        Potential Bidder in writing, as soon as reasonably practicable after such request, and the
        Debtors shall post all written due diligence provided to any Potential Bidder to the
        Debtors’ electronic data room. For all Potential Bidders (other than the Select
        Purchaser),3 the due diligence period will end on the Bid Deadline and subsequent to the
        Bid Deadline the Debtors shall have no obligation to furnish any due diligence
        information. The Debtors shall not furnish any confidential information relating to the
        Select Assets, the Debtors’ liabilities, or the sale of any or all of the Select Assets
        (“Confidential Sale Information”) to any person, except to a Potential Bidder that has
        entered into a Confidentiality Agreement or to such Potential Bidder’s duly-authorized
        representatives, in each case, to the extent provided in the applicable Confidentiality
        Agreement. The Debtors and their advisors shall coordinate all reasonable requests from
        Potential Bidders for additional information and due diligence access; provided that the
        Debtors may decline to provide such information to Potential Bidders who, at such time
        and in the Debtors’ reasonable business judgment have not established, or who have
        raised doubt, that such Potential Bidder intends in good faith to, or has the capacity to,
        consummate the sale of all or a portion of the Select Assets. The Debtors also reserve the
        right to withhold from Potential Bidders any diligence materials that the Debtors
        determine are sensitive or otherwise not appropriate for disclosure to a Potential Bidder,
        who the Debtors determine is a competitor of the Debtors or is affiliated with any
        competitor of the Debtors. Neither the Debtors nor their representatives shall be obligated
        to furnish information of any kind whatsoever to any person that is not approved by the
        Debtors as a Potential Bidder. All due diligence requests shall be directed to Scott
        Kremeier, SKremeier@HL.com.

                (c)    Provisions governing Qualified Bids. A proposal, solicitation, or offer
        (each, a “Bid”) by a Potential Bidder that is submitted in writing and satisfies each of the
        following requirements (collectively, the “Bid Requirements”), as determined by the
        Debtors in their reasonable business judgment (after consultation with the Committee and
        DIP Agent) shall constitute a “Qualified Bid.” The Bid Requirements are as follows:

                      i.       Assets. Each Bid must provide for the purchase of all or a portion
                of the Select Assets, and must clearly state (i) which Select Assets the Potential
                Bidder is offering to purchase and (ii) whether the Potential Bidder intends to


3
 The duration of the due diligence period for the Select Purchaser shall be governed by the Select Purchase
Agreement.


EAST\163461954.2
             Case 18-12491-CSS         Doc 355      Filed 12/26/18     Page 13 of 38



               operate all or a portion of the Debtors’ business as a going concern, or to liquidate
               the business.

                     ii.       Assumption of liabilities. Each Bid must expressly identify the
               liabilities it proposes to (i) assume or (ii) satisfy with cash consideration,
               including Cure Amounts, as defined in the Select Purchase Agreement.

                    iii.       Purchase Price. Each Bid must clearly set forth the purchase price
               to be paid (the “Purchase Price”). The Bid must propose a Purchase Price for all
               or a portion of the Select Assets, including any assumption of liabilities, that has a
               value that equals or exceeds the sum of the following (a “Minimum Bid”), as
               determined one week prior to the Bid Deadline in consultation with the
               Committee and DIP Agent: (i) the net value to the Debtors’ estates provided by
               the Select Purchase Agreement; and (ii) $2,750,000; provided, however, in the
               event that a Bid is for a combination of Select Assets different from those set
               forth in the Select Purchase Agreement, such consideration shall reasonably
               represent a premium, as determined by the Debtors in consultation with the
               Committee and DIP Agent, to an approximate allocation of the Select Purchase
               Agreement; provided, further, that in determining the value of any such Bid, the
               Debtors will not be limited to evaluating the dollar value of the consideration but
               may also consider other factors, including, without limitation, the speed, certainty,
               and value of the proposed transaction. Subject to the immediately preceding
               sentence, the Purchase Price contained in a Bid may be structured in whatever
               form the Potential Bidder desires (e.g., a Potential Bidder may propose an all cash
               Bid).

                    iv.       Deposit. With a Bid, a Potential Bidder must submit by wire
               transfer of immediately available funds, a cash deposit in the amount equal to six
               percent (6%) of the aggregate Purchase Price set forth in the Bid, to be held in a
               noninterest-bearing escrow account to be identified and established by the
               Debtors (the “Deposit”).

                     v.        Same or better terms. Each Bid must be on terms that are not
               more burdensome to the Debtors than the terms of the Select Purchase
               Agreement, as determined by the Debtors (in consultation with the Committee
               and DIP Agent). Each Bid must include duly executed, non-contingent transaction
               documents necessary to effectuate the sale contemplated by the Bid and shall
               include a schedule of executory contracts and unexpired leases proposed to be
               assumed by the Debtors and assigned and sold to the Potential Bidder (“Assumed
               Contracts”), and a copy of the purchase agreement representing the Bid clearly
               marked to show all changes requested by the Potential Bidder from the Select
               Purchase Agreement, including those related to the respective Purchase Price and
               assets to be acquired by such Potential Bidder, as well as all other material
               documents integral to such bid and a written commitment demonstrating to the
               satisfaction of the Debtors (in consultation with the Committee and DIP Agent)
               that the Potential Bidder will be able to close the transaction proposed in its Bid
               on the terms and conditions set forth therein (the “Qualified Bid Documents”).


EAST\163461954.2
             Case 18-12491-CSS         Doc 355     Filed 12/26/18     Page 14 of 38



                    vi.        Contingencies; No financing or diligence outs. A Bid shall not
               be conditioned on (i) obtaining financing, (ii) shareholder, board of directors, or
               other internal approval, or (iii) the outcome or completion of a due diligence
               review by the Potential Bidder. Notwithstanding the foregoing, a Bid may be
               subject to (i) the accuracy at the closing of the sale of specified representations
               and warranties or (ii) the satisfaction at the closing of the sale of specified
               conditions, which shall not be more burdensome to the Debtors, as determined by
               the Debtors (in consultation with the Committee and DIP Agent), than those set
               forth in the Select Purchase Agreement.

                    vii.       Identity. Each Bid must fully disclose the identity of each entity
               that will be bidding or otherwise participating in connection with such Bid
               (including each equity holder or other financial backer of the Potential Bidder if
               such Potential Bidder is an entity formed for the purpose of consummating a sale
               of the Select Assets), and the complete terms of any such participation. Under no
               circumstances shall any undisclosed principals, equity holders, or financial
               backers be associated with any Bid. Each Bid must also include contact
               information for the specific persons and counsel whom the Debtors and their
               advisors should contact regarding such Bid. Each Bid must also disclose any past
               or present connections or agreements with the Debtors, the Select Purchaser, any
               other Potential Bidder or Qualified Bidder and its affiliates, and/or any officer or
               director of the foregoing (including any current officer or director of the Debtors).

                   viii.      Demonstrated financial capacity. A Potential Bidder must have,
               in the Debtors’ reasonable business judgment (in consultation with the Committee
               and DIP Agent), the necessary financial capacity to consummate the proposed
               transactions required by its Bid and provide adequate assurance of future
               performance under all Assumed Contracts to be assumed by such Bid. Each Bid
               must be accompanied by reasonable evidence of the Potential Bidder’s ability to
               operate the business related to the applicable Select Assets and include a packet of
               information, including financial information that will be provided to the non-
               Debtor counterparties to Assumed Contracts sufficient to demonstrate adequate
               assurance of future performance.

                    ix.       Committed financing. To the extent that a Bid is not accompanied
               by evidence of the Potential Bidder’s capacity to consummate the sale set forth in
               its Bid with cash on hand, each Bid must include executed unconditional
               committed financing from a qualified source documented to the satisfaction of the
               Debtors (in consultation with the Committee and DIP Agent), which demonstrates
               that the Potential Bidder has received sufficient debt and/or equity funding
               commitments to satisfy the Potential Bidder’s Purchase Price and other
               obligations under its Bid. Such funding commitments or other financing must be
               unconditional and must not be subject to any internal approvals, syndication
               requirements, diligence, or credit committee approvals, and shall have covenants
               and conditions acceptable to the Debtors (in consultation with the Committee and
               DIP Agent).



EAST\163461954.2
             Case 18-12491-CSS        Doc 355      Filed 12/26/18     Page 15 of 38



                     x.       Binding and irrevocable. A Potential Bid must include a signed
               writing stating that: (i) the Potential Bid is irrevocable until two (2) Business
               Days after the closing of the sale to a person or entity other than the Potential
               Bidder; and (ii) the Potential Bidder agrees to serve as a Backup Bidder upon the
               terms and conditions set forth in the Bidding Procedures, if such Potential Bidder
               is not a Successful Bidder.

                    xi.        Expenses; Disclaimer of fees. Each Potential Bid (other than the
               Select Purchase Agreement) must disclaim any right to receive a break-up fee,
               expense reimbursement, termination fee, or any other similar form of
               compensation or bid protection. For the avoidance of doubt, no Potential Bidder
               (other than the Select Purchaser) will be permitted to request, or be granted by the
               Debtors, at any time, whether as part of the Auction or otherwise, a break-up fee,
               expense reimbursement, termination fee, or any other similar form of
               compensation or bid protection, and by submitting its Bid is agreeing to refrain
               from and waive any assertion or request for reimbursement on any basis,
               including under section 503(b) of the Bankruptcy Code.

                   xii.      Authorization. Each Bid must contain evidence that the Potential
               Bidder has obtained authorization or approval from its board of directors (or a
               comparable governing body acceptable to the Debtors in consultation with the
               Committee and DIP Agent) with respect to the submission of its Bid and the
               consummation of the transactions contemplated in such Bid.

                  xiii.       As-Is, Where-Is. Each Bid must include a written
               acknowledgement and representation that the Potential Bidder: (i) has had an
               opportunity to conduct any and all due diligence regarding the Select Assets prior
               to submitting the Bid; (ii) has relied solely upon its own independent review,
               investigation, and/or inspection of any documents and/or the Select Assets in
               making its Bid; and (iii) did not rely upon any written or oral statements,
               representations, promises, warranties, or guaranties whatsoever, whether express,
               implied by operation of law, or otherwise, regarding the Select Assets or the
               completeness of any information provided in connection therewith or the Auction,
               except as expressly stated in the Bid.

                  xiv.        Adherence to Bidding Procedures. By submitting its Bid, each
               Potential Bidder is agreeing to abide by and honor the terms of these Bidding
               Procedures and agrees not to submit a Bid or seek to reopen the Auction after
               conclusion of the Auction. Each Bid must expressly state that the Potential Bidder
               agrees to serve as a Backup Bidder (as defined below) if such bidder’s Qualified
               Bid is selected as the next highest or otherwise next best bid after the Successful
               Bid.

                   xv.        Regulatory Approvals and Covenants. A Bid must set forth each
               regulatory and third-party approval needed to consummate the transaction
               contemplated by such Bid and the time period within which the Potential Bidder
               expects to receive such regulatory and third-party approvals (and in the case that


EAST\163461954.2
             Case 18-12491-CSS         Doc 355      Filed 12/26/18     Page 16 of 38



               receipt of any such regulatory or third-party approval is expected to take more
               than thirty (30) days following the Bid Deadline, those actions the Potential
               Bidder will take to ensure receipt of such approvals as promptly as possible). A
               Bid must also state that all necessary filings under applicable regulatory, antitrust,
               and other laws will be made and that payment of the fees associated therewith
               shall be made by the Potential Bidder.

                   xvi.       Consent to Jurisdiction. Each Potential Bidder must submit to the
               jurisdiction of the Bankruptcy Court and waive any right to a jury trial in
               connection with any disputes relating to Debtors’ qualification of Bids, the
               Auction, the construction and enforcement of these Bidding Procedures, the Sale
               documents, and the closing of the sale, as applicable.

                  xvii.       Bid Deadline. Each Bid must be transmitted via email (in .pdf or
               similar format) so as to be actually received on or before 4:00 p.m. (prevailing
               Eastern Time) on February 15, 2019 (the “Bid Deadline”) by the Bid Notice
               Parties.

               (d)      Provisions providing Bid Protections. Pursuant to the Select Purchase
       Agreement and Bidding Procedures, in the event the Select Purchaser is not the Successful
       Bidder for all of the Select Assets (or otherwise does not purchase all of the Select Assets
       as a Backup Bidder), the Select Purchaser is to be provided an expense reimbursement for
       its actual, reasonable and documented expenses not to exceed $250,000 and a break-up fee
       in an amount equal to $1,890,000 (which is three percent (3%) of the Select Purchaser’s
       Purchase Price), all as more specifically set forth in Section 5.6(i) of the Select Purchase
       Agreement.

              (e)    Minimum Bid Increments. During the Auction, the minimum bid
       increments shall be $500,000. When bidding, the Select Purchaser is entitled to a credit in
       an amount equal to $2,140,000, assuming the full extent of the Expense Reimbursement.

               (f)     Modification of the Bidding Procedures. Without prejudice to the rights of
       the Select Purchaser under the terms of the Select Purchase Agreement, or the rights of
       the DIP Agent in respect of any sale-related milestones set forth in the Debtors’ debtor in
       possession credit agreement, the Debtors reserve their rights to modify these Bidding
       Procedures in their reasonable business judgment (in consultation with the Committee
       and DIP Agent) in any manner that will best promote the goals of the bidding process, or
       impose, at or prior to the Auction, additional customary terms and conditions on the sale
       of the Select Assets, including, without limitation: (a) extending the deadlines set forth in
       these Bidding Procedures; (b) adjourning the Auction at the Auction and/or adjourning
       the Sale Hearing in open court without further notice; (c) adding procedural rules that are
       reasonably necessary or advisable under the circumstances for conducting the Auction
       (including, without limitation, time limits for the submission of bids or changing the floor
       of bids); (d) canceling the Auction; and (e) rejecting any and all Bids.

              (g)    Provisions governing closing with a Backup Bidder. Notwithstanding
       anything in the Bidding Procedures to the contrary, if an Auction is conducted, the


EAST\163461954.2
                Case 18-12491-CSS          Doc 355    Filed 12/26/18     Page 17 of 38



          Qualified Bidder with the next-highest or otherwise second-best Bid at the Auction for
          any portion of or all of the Select Assets, as determined by the Debtors in their discretion
          and in consultation with the Committee and DIP Agent (the “Backup Bid”), shall be
          required to serve as a backup bidder (the “Backup Bidder”), and each Qualified Bidder
          shall agree and be deemed to agree to be the Backup Bidder if so designated by the
          Debtors, in consultation with the Committee and DIP Agent. The identity of the Backup
          Bidder(s) and the amount and material terms of the Backup Bid(s) shall be the highest or
          otherwise best bid submitted by the Backup Bidder and announced by the Debtors at the
          conclusion of the Auction at the same time the Debtors announce the identity of the
          Successful Bidder(s). A Backup Bidder shall be required to keep its Bid (or if the Backup
          Bidder submits one or more Overbids at the Auction, its final Overbid) open and
          irrevocable, until the closing of the sale of the applicable Select Assets with the
          Successful Bidder(s) for such Select Assets. A Backup Bidder’s Deposit shall be held in
          escrow until the closing of such transaction with the Successful Bidder(s) and shall
          thereafter be returned within five (5) Business Days. If a Successful Bidder fails to
          consummate the approved transactions contemplated by its Successful Bid, the Debtors
          may select (in consultation with the Committee and DIP Agent) the applicable Backup
          Bidder as the Successful Bidder, and such Backup Bidder shall be deemed a Successful
          Bidder for all purposes. The Debtors will be authorized, but not required, to consummate
          all transactions contemplated by the Backup Bid without further order of the Bankruptcy
          Court or notice to any party (counterparties to the Assumed Contracts shall receive notice
          of the closing with the Backup Bidder). In such case, the defaulting Successful Bidder’s
          Deposit shall be forfeited to the Debtors. The Debtors specifically reserve the right to
          seek all available remedies against any defaulting Successful Bidder, including with
          respect to specific performance. Notwithstanding anything to the contrary in this section
          or the Bidding Procedures Order, if the Select Purchaser is required to serve as Backup
          Bidder, the terms and conditions of such service shall be governed by the Select Purchase
          Agreement.

                  (h)    Provisions governing the Auction. If the Debtors receive one or more
          Qualified Bids (in addition to the Select Purchase Agreement), the Debtors will conduct an
          auction (the “Auction”) on February 20, 2019 commencing at 10:00 a.m. (prevailing
          Eastern time) at the offices of DLA Piper LLP, 1201 North Market Street, Suite 2100,
          Wilmington, Delaware 19801 (or at such other location as the Debtors may designate
          upon written notice to all parties entitled to participate in the auction under the Bidding
          Procedures). Prior to and during the Auction, each Qualified Bidder participating at the
          Auction will be required to confirm that it has not engaged in any collusion with respect
          to the bidding or otherwise in connection with the sale of the Select Assets. The Auction
          will be conducted openly and all creditors will be permitted to attend. Each round of
          bidding at the Auction will be transcribed.

III.      The Notice Procedures.

          38.         Within two (2) business days following entry of the Bidding Procedures Order,

   the Debtors will provide notice to: (a) all entities known to have expressed an interest in a



   EAST\163461954.2
               Case 18-12491-CSS           Doc 355     Filed 12/26/18     Page 18 of 38



  transaction with respect to some or all of the Select Assets during the past twenty-four (24)

  months; (b) all entities known to have asserted any interest in or upon any of the Select Assets;

  (c) all federal, state, and local regulatory or taxing authorities or recording offices which have a

  reasonably known interest in the relief requested by the Motion; (d) known counterparties to any

  unexpired leases or executory contracts that could potentially be assumed and assigned to a

  Successful Bidder; (e) the Office of the United States Trustee for the District of Delaware and

  the Patient Care Ombudsman; (f) counsel to the Committee; (g) counsel to the DIP Agent; (h) the

  Office of the United States Attorney General for the District of Delaware; (i) the Internal

  Revenue Service; (j) the U.S. Department of Justice; (k) the offices of the attorneys general for

  the states in which the Debtors operate; (1) all of the Debtors’ insurers; (m) all parties entitled to

  notice pursuant to Rule 2002 of the Bankruptcy Rules or Local Rule 2002-1(B); (n) to the extent

  not already included above, all parties in interest listed on the Debtors’ creditor matrixes,

  excluding current, former or future patients; and (o) other persons reasonably requesting notice

  of a potential purchase of the Select Assets (collectively, the “Notice Parties”).

         39.         To this end, the Debtors seek approval of the notice attached to the Bidding

  Procedures Order as Exhibit 3 (the “Notice of Auction and Sale Hearing”).

IV.      The Assumption Procedures.

         40.         In connection with the sale of the Select Assets, the Debtors anticipate that they

  will assume and sell and assign to one or more Successful Bidders certain of their executory

  contracts and unexpired leases and propose the following Assumption Procedures:

                (a)    Notice of Potential Assumption and Assignment. No later than five (5)
         business days after entry of the Bidding Procedures Order, the Debtors shall serve a
         notice of potential assumption, assignment, or transfer of executory contracts and
         unexpired leases, substantially in the form attached to the Bidding Procedures Order as
         Exhibit 4 (a “Notice of Potential Assumption”), on all parties to executory contracts or
         unexpired leases that may be assumed in connection with the sale of the Select Assets.



  EAST\163461954.2
              Case 18-12491-CSS           Doc 355     Filed 12/26/18     Page 19 of 38



               (b)    Objection Period. Each Notice of Potential Assumption shall provide for
        the cure amounts the Debtors believe must be paid to cure all defaults outstanding under
        the applicable executory contracts or unexpired leases, and any objections to the
        assumption and assignment of such executory contracts or unexpired leases, including to
        the cure amount (a “Contract Objection”), must be in writing, filed with the Court, and
        actually received by the Objection Notice Parties (as defined below) no later than
        February 18, 2019 at 4:00 p.m. (prevailing Eastern time), as noted in each Notice of
        Potential Assumption (the “Assumption Objection Deadline”).

                (c)     Objection Procedures. If a contract counterparty files a Contract Objection
        in a manner consistent with the requirements set forth above, and the Debtor and the
        contract counterparty are unable to consensually resolve the dispute prior to the Sale
        Hearing, the amount to be paid or reserved with respect to such objection will be
        determined at the Sale Hearing, such later hearing date that the Debtors determine in their
        discretion, in consultation with the Select Purchaser or a Successful Bidder, or such other
        date determined by this Court.

               (d)      Notice of Assumption and Assignment. No later than five (5) calendar
        days prior to the closing of a sale of all or a portion of the Select Assets (a “Closing”), the
        Debtors shall serve a notice, substantially in the form attached to the Bidding Procedures
        Order as Exhibit 5 (a “Notice of Assumption and Assignment”), identifying the
        Assumed Contracts, the executory contracts or unexpired leases that will be assumed and
        assigned to the applicable Successful Bidder upon the Closing; provided, however, to the
        extent a counterparty to an Assumed Contract has filed a Contract Objection and such
        Contract Objection is not resolved at or before the Sale Hearing, the Debtors shall be
        permitted to serve a Notice of Assumption and Assignment with respect to such Assumed
        Contract(s) at such time as the Contract Objection is resolved.

               (e)     Excluded Contracts. A Successful Bidder may determine to exclude any
        executory contract or unexpired lease at any time prior to the applicable Closing,
        notwithstanding such executory contract or unexpired lease having been identified in a
        Notice of Potential Assumption. The Debtors will notify any non-Debtor party or parties
        to an excluded contract or lease by written notice as soon as practicable after such
        determination, which may be after the Sale Hearing or the Closing.

V.      Request for a Sale Hearing.

        41.         Regardless whether the Debtors conduct an auction, the Debtors request that this

 Court schedule a hearing to approve the sale of the Select Assets to the Select Purchaser to a

 Successful Bidder, as applicable (the “Sale Hearing”).

        42.         The Debtors currently propose February 26, 2019 for the Sale Hearing.




 EAST\163461954.2
                   Case 18-12491-CSS           Doc 355     Filed 12/26/18    Page 20 of 38



VI.          Proposed Objection Procedures.

             43.         To the extent the Debtors conduct an Auction and select one or more Successful

      Bids, within one (1) business day of determining the Successful Bid(s) and completion of the

      Auction, the Debtors shall file on the Court’s docket a notice setting forth the Successful

      Bidder(s), Backup Bidder(s) (if any), Successful Bid(s), and Backup Bid(s).

             44.         The Debtors’ request that this Court require all objections to the results of the

      Auction or otherwise to the sale of any portion of the Select Assets (a) be in writing, (b) be

      signed by counsel or pro se party, (c) conform to the requirements of the Bankruptcy Code,

      Bankruptcy Rules, and Local Rules, (d) state with particularity the legal and factual basis for the

      objection, (e) be filed with this Court by no later than February 22, 2019 at 4:00 p.m.

      (prevailing Eastern time) (the “Sale Objection Deadline”), and (e) be served in accordance

      with the Local Rules so as to be actually received on or before the Sale Objection Deadline by:

      (i) counsel to the Debtors, (a) John Tishler, Waller Lansden Dortch & Davis, LLP, 511 Union

      Street, Suite 2700, Nashville, Tennessee 37219 and (b) Stuart M. Brown, DLA Piper LLP, 1201

      N. Market Street, Suite 2100, Wilmington, Delaware 19801; (ii) counsel to the Committee, (a)

      Jeffrey N. Pomerantz, Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor,

      Wilmington, Delaware 19801 and (b) Andrew H. Sherman, Sills Cummis & Gross P.C., One

      Riverfront Plaza, Newark, New Jersey 07102; (iii) counsel to the Select Purchaser, (a) Stephen

      M. Leitzell, Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia, Pennsylvania 19104-

      2808, (b) Brian Greer, Dechert LLP, Three Bryant Park, 1095 Avenue of the Americas, New

      York, New York 10036-6797, and (c) Jonathan Stott, Dechert LLP, Cira Centre, 2929 Arch

      Street, Philadelphia, Pennsylvania 19104-2808; (iv) counsel to Wells Fargo, National

      Association, (a) Brian I. Swett, McGuire Woods LLP, 77 West Wacker Drive, Suite 4100,

      Chicago, Illinois 60601-1818 and (b) John Knight, Richards, Layton & Finger, PA, 920 N. King


      EAST\163461954.2
                  Case 18-12491-CSS          Doc 355     Filed 12/26/18    Page 21 of 38



     Street, Wilmington, Delaware 19801; (v) the Office of the United States Trustee, J. Caleb Boggs

     Federal Building, 844 King Street, Lockbox 35, Wilmington, Delaware 19801, Attn: Brya

     Keilson; and (vi) counsel to any Successful Bidder and Backup Bidder as identified in

     accordance with the Bidding Procedures (collectively, the “Objection Notice Parties”).

            45.         The failure of any objecting person or entity to file an objection by the Sale

     Objection Deadline and in accordance with the procedures above should act as a bar to the

     assertion of any objection to the sale of the Select Assets and should be deemed to constitute

     consent to entry of an order approving the sale of the Select Assets and consummation of such

     sale, pursuant to section 363 of the Bankruptcy Code, and assumption, sale and assignment of the

     Assumed Contracts, pursuant to sections 363 and 365 of the Bankruptcy Code.

                                    BASIS FOR RELIEF REQUESTED

I.          The Select Purchase Agreement is Typical, Customary, and Reasonable, and
            Entering into the Select Purchase Agreement is a Proper Exercise of the Debtors’
            Business Judgment.

            46.     The Debtors believe, and respectfully submit, that the terms of the Select

     Purchase Agreement are typical, customary, and reasonable under the circumstances, and have

     been entered into in the proper exercise of their business judgment. However, Debtors request

     authorization to accept such modifications and edits to the Select Purchase Agreement as may

     be submitted by and agreed upon between the Select Purchaser and Debtors in their discretion

     and in Debtors’ business judgment.

            47.     Pursuant to Bankruptcy Rule 6004(f)(1), sales of property outside the ordinary

     course of business may be by private sale or by public auction. The paramount goal in any

     proposed sale of property of the estate is to maximize the proceeds received by the estate. See

     In re Mushroom Transp. Co., 382 F.3d 325, 339 (3d Cir. 2004) (noting that the debtor in

     possession “had a fiduciary duty to protect and maximize the estate’s assets”). See also


     EAST\163461954.2
                Case 18-12491-CSS         Doc 355      Filed 12/26/18     Page 22 of 38



  Commodity Futures Trading Comm’n v. Weintraub, 471 U.S. 343, 352 (1985) (debtor in

  possession has the duty to maximize the value of the estate); Cadle Co. v. Mims (In re Moore),

  608 F.3d 253, 263 (5th Cir. 2010) (same).

          48.      At this juncture, the Select Purchase Agreement represents the highest and

  otherwise best offer for the Select Assets, and entry into the Select Purchase Agreement was the

  exercise of the Debtors’ sound business judgment.

II.       The Bidding Procedures are fair and equitable, and are designed to maximize
          recovery from the Select Assets.

          49.      The implementation of bidding and sale procedures, including bid protections, to

  facilitate the sale of a debtor’s assets outside of the ordinary course of business is regularly

  approved by bankruptcy courts as a means of ensuring that a sale will generate the highest and

  best recovery for a debtor’s estate.

          50.      The Debtors submit that the Bidding Procedures are designed to maximize the

  value of the Select Assets and, as a result, will generate the highest or otherwise best offer for the

  Select Assets.

          51.      The Bid Protections provided in the Select Purchase Agreement and Bidding

  Procedures are an integral part to the successful implementation of the Bidding Procedures and

  sale process contemplated by the Debtors.

          52.      As noted above, pursuant to the Select Purchase Agreement and Bidding

  Procedures, in the event the Select Purchaser is not the Successful Bidder for all of the Select

  Assets (or otherwise does not purchase all of the Select Assets as a Backup Bidder), the Select

  Purchaser is to be provided protections by way of an expense reimbursement not to exceed

  $250,000 and a break-up fee in an amount equal to $1,890,000 (which is three percent (3%) of the




  EAST\163461954.2
              Case 18-12491-CSS            Doc 355   Filed 12/26/18     Page 23 of 38



Select Purchaser’s Purchase Price), as more specifically set forth in section 5.6(i) of the Select

Purchase Agreement.

        53.     The Bid Protections were necessary for the Select Purchaser to enter into the Select

Purchase Agreement. The work that the Select Purchaser performed through its diligence adds

value to the Debtors’ estates as the time required for other Potential Bidders to perform diligence

should be shortened permitting more Potential Bidders to participate in the contemplated process

under the proposed timetable. In addition, the presence of the Select Purchaser sets a floor for the

value of the Select Assets and attracts other potential buyers to bid for such assets, thereby

maximizing the realizable value of the Select Assets for the benefit of the Debtors’ estates, their

creditors and all other parties in interest.

        54.     Approval of the Bid Protections is governed by standards for determining the

appropriateness and extent of bid protections in the bankruptcy context. Courts have identified at

least two instances in which bid protections may benefit the estate. First, a break-up fee may be

necessary to preserve the value of a debtor’s estate if assurance of the fee “promote[s] more

competitive bidding, such as by inducing a bid that otherwise would not have been made and

without which bidding would have been limited.” Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In

re O’Brien Envtl. Energy, Inc.), 181 F.3d 527, 537 (3d Cir. 1999). Second, “if the availability of a

break-up fee was to induce a bidder to research the value of the debtor and convert the value to a

dollar figure on which other bidders can rely, the bidder may have provided a benefit to the estate

by increasing the likelihood that the price at which the debtor is sold will reflect its true worth.”

Id.; see also In re Reliant Energy Channelview LP, 594 F.3d 200, 206-08 (3d Cir. 2010)

(reasoning that a break-up fee should be approved if it is necessary to entice a party to make the

first bid or if it would induce a stalking horse bidder to remain committed to a purchase).




EAST\163461954.2
              Case 18-12491-CSS          Doc 355      Filed 12/26/18      Page 24 of 38



        55.      Here, the Bid Protections were negotiated at arms’ length and are designed to

promote, not stifle, bidding for the Select Assets. The Select Purchaser and its advisors have

expended, and will continue to expend, considerable time, energy and resources pursuing the

purchase of the Select Assets, and have engaged in extended, good faith negotiations with the

Debtors, in order to facilitate a transaction for the purchase of the Select Assets.

        56.      Further, the Debtors and their advisors believe that a sale of the Select Assets

through a stalking horse process and auction is the best and most efficient way to effectuate a sale

of the Select Assets while assuring the Debtors obtain the highest or otherwise best offer for the

Select Assets.

        57.      The Bidding Procedures, including the Bid Protections, are typical and customary

in this district and are designed to be fair and equitable, to encourage parties with adequate interest

in the Select Assets to participate in a competitive bidding process. See, e.g., Order Authorizing

and Approving Bidding Procedures, In re ATopTech, Inc., (No. 17- 10111-MFW) (Bankr. D. Del.

Apr. 21, 2017), ECF No. 234 (approving break-up fee and expense reimbursement equal to 5% of

the purchase price); Order Approving and Establishing Bidding and Sale Procedures, In re

Phoenix Brands LLC, (No. 16-11242-BLS) (Bankr. D. Del. June 8, 2016), ECF No. 136

(approving break-up fee and expense reimbursement equal to 5.3% of the purchase price); Order

Approving Procedures in Connection With the Sale of Substantially All of the Debtors’ Assets, In

re American Hospice Management Holdings, LLC, (No. 16-10670- LSS) (Bankr. D. Del. Apr. 7,

2016), ECF No. 75 (approving break-up fee and expense reimbursement equal to 5% of the

purchase price); Order Establishing Bidding Procedures Related to the Sale of Substantially All of

the Debtors’ Assets, In re F-Squared Investment Management LLC, (No. 15-11469-LSS) (Bankr.

D. Del. July 28, 2015), ECF No. 75 (approving break-up fee and expense reimbursement equal to




EAST\163461954.2
                Case 18-12491-CSS         Doc 355      Filed 12/26/18     Page 25 of 38



   10% of the purchase price); Order Approving Stalking Horse Bid, In re Citadel Watford City

   Disposal Partners, L.P., (No. 15-11323-KJC) (Bankr. D. Del. Jan. 14, 2016), ECF No. 184

   (approving break-up fee and expense reimbursement equal to 9.90% of the purchase price); Order

   Approving and Authorizing Bidding Procedures, In re Vertellus Specialties, Inc., (No. 16-11290-

   CSS) (Bankr. D. Del. June, 28, 2016) (approving 3% break-up fee and $500,000 expense

   reimbursement); Order Approving Procedures, In re Trident Microsystems, Inc., (No. 12-10069-

   CSS) (Bankr. D. Del. Mar. 23, 2012) (approving $800,000 break-up fee and $350,000 expense

   reimbursement); Order Approving and Authorizing Bidding Procedures, In re Orchard Supply

   Hardware Stores Corp., (No. 13-11565-CSS) (Bankr. D. Del. July 8, 2013) (approving 3% break-

   up fee and $850,000 expense reimbursement).

          58.     Based upon the foregoing, the Debtors, in their reasonable business judgment,

   submit that the Bidding Procedures, including the Bid Protections, are fair, equitable, reasonably

   designed to facilitate a competitive marketing process, and are due to be approved by this Court.

III.      A Sale of the Select Assets is Appropriate Under Section 363(b)(1) of the
          Bankruptcy Code.

          59.     The Debtors respectfully submit that the proposed sale of the Select Assets meets

   the standard set forth in section 363(b) for sales outside of the ordinary course of a debtor’s

   business. Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice and a

   hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

   estate.” 11 U.S.C. § 363(b)(1).

          60.     This Court’s power under section 363 is supplemented by section 105(a), which

   provides in relevant part that “[t]he Court may issue any order, process, or judgment that is

   necessary or appropriate to carry out the provisions of this title . . .” § 105(a). As set forth




   EAST\163461954.2
             Case 18-12491-CSS         Doc 355      Filed 12/26/18     Page 26 of 38



below, the Debtors submit that they have satisfied the requirements of sections 105 and 363 as

those sections have been construed by courts in the Third Circuit.

       61.      A debtor should be authorized to sell assets out of the ordinary course of business

pursuant to section 363 of the Bankruptcy Code and prior to obtaining a confirmed plan of

reorganization if it demonstrates a sound business purpose for doing so. See In re Del. & Hudson

Ry. Co., 124 B.R. 169 (D. Del. 1991) (finding that the sale of substantially all of debtor’s assets

outside of a plan of reorganization is appropriate when a sound business reason justifies such a

sale); Myers v. Martin (In re Martin), 91 F.3d 389, 394–95 (3d Cir. 1996) (citing Fulton State

Bank v. Schipper (In re Schipper), 933 F.2d 513 (7th Cir. 1991)); Comm. of Equity Sec. Holders v.

Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070–71 (2d Cir. 1983).

       62.      Courts have applied the following four factors in determining whether a sound

business justification exists: (a) whether a sound business reason exists for the proposed

transaction; (b) whether fair and reasonable consideration is provided; (c) whether the transaction

has been proposed and negotiated in good faith; and (d) whether adequate and reasonable notice is

provided. See In re Del. & Hudson Ry. Co., 124 B.R. at 175–76 (adopting Lionel factors to

consider in determining whether sound business purpose exists for sale outside ordinary course of

business in this District); Lionel Corp., 722 F.2d at 1071 (setting forth the “sound business”

purpose test); In re Abbotts Dairies of Penn., Inc., 788 F.2d 143, 147–49 (3d Cir. 1986) (implicitly

adopting the articulated business justification test set forth in Lionel and adding the “good faith”

requirement).

       63.      Once debtors articulate a valid business justification, their decision to sell

property out of the ordinary course of business enjoys a strong “presumption that in making a

business decision the directors of a corporation acted on an informed basis, in good faith and in




EAST\163461954.2
              Case 18-12491-CSS           Doc 355       Filed 12/26/18   Page 27 of 38



an honest belief that the action taken was in the best interests of the company.” In re Integrated

Res. Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872

(Del. 1985)). Therefore, any party objecting to a debtor’s proposed asset sale must make a

showing of “bad faith, self-interest, or gross negligence,” as courts are loath to interfere with

corporate decisions absent such a showing. See id. at 656.

        64.     The Debtors have exercised sound business judgment and set forth sound

business justifications for pursuing a sale of the Select Assets, pursuant to the factors discussed

above. They have marketed the Select Assets extensively and believe that the Select Purchase

Agreement presently represents the highest or otherwise best offer for the Select Assets.

However, the Debtors believe the Select Purchase Agreement should be further market-tested,

to assure that the highest or otherwise best offer for the Select Assets is obtained.

        65.     In short, the Debtors believe that a sale of the Select Assets pursuant to and in

accordance with the Bidding Procedures as outlined in this Motion will allow for the greatest

possible consideration for the Select Assets while minimizing the potential downside for the

Debtors’ and their estates.

        66.     Accordingly, the Debtors believe that the Select Purchase Agreement currently

represents the highest and otherwise best offer for the Select Assets and the Bidding Procedures

provide a fair, reasonable, and prudent method of subjecting the Select Purchase Agreement to

the market to ensure the Debtors maximize their recovery for the benefit of their estates,

creditors of their estates, and other parties in interest is a fair.




EAST\163461954.2
                  Case 18-12491-CSS         Doc 355     Filed 12/26/18      Page 28 of 38



IV.      Any Sale Should be Approved Free and Clear of Liens, Claims, Interests and
         Encumbrances.

         67.         Under section 363(f) of the Bankruptcy Code, a debtor in possession may sell

  property free and clear of any lien, claim, interest or encumbrance in such property if, among

  other things:

                   (1)     applicable nonbankruptcy law permits sale of such property free
                           and clear of such interest;

                   (2)     such entity consents;

                   (3)     such interest is a lien and the price at which such property is sold is
                           greater than the aggregate value of all liens on such property;

                   (4)     such interest is in bona fide dispute; or

                   (5)     such entity could be compelled, in a legal or equitable proceeding,
                           to accept a money satisfaction of such interest.

  11 U.S.C. § 363(f).

         68.         Because section 363(f) is stated in the disjunctive, satisfaction of any one of its

  five requirements will suffice to warrant approval of the proposed sale. See In re Collins, 180

  B.R. 447, 450 (Bankr. E.D. Va. 1995) (“Section 363(f) is phrased in the disjunctive, such that

  only one of the enumerated conditions must be met in order for the Court to approve the proposed

  sale”); Scherer v. Fed. Nat’l Mortg. Ass’n (In re Terrace Chalet Apts., Ltd.), 159 B.R. 821, 827

  (N.D. Ill. 1993) (sale extinguishes liens under section 363(f) as long as one of the five specified

  exceptions applies).

         69.         The Debtors will serve notice of the Motion to all creditors of the Debtors and

  each will have an opportunity to object to the relief sought in this Motion, including the Bidding

  Procedures, Assumption Procedures, Notice Procedures, and proposed sale of the Select Assets.

  The Debtors expect to obtain the consent of Wells Fargo, National Association, as administrative

  agent (the “DIP Agent”) and the prepetition agent such that section 363(f)(2) will apply. The


  EAST\163461954.2
              Case 18-12491-CSS           Doc 355     Filed 12/26/18      Page 29 of 38



 Debtors contend that no other party holds a valid, perfected lien on the Select Assets, aside from

 CNB, who holds a first mortgage lien against three specific properties. Accordingly, to the extent

 any party contends that it holds a valid lien on the Select Assets, such lien is subject to bona fide

 dispute, and the Debtors may sell the Select Assets free and clear of such purported lien, under

 section 363(f)(4) of the Bankruptcy Code. Therefore, the Debtors request that the sale of the

 Select Assets be approved free and clear of all liens, claims, encumbrances, and others interests,

 with the proceeds of the sale of the Select Assets being distributed in accordance with the terms

 of the Final DIP Order.

V.      The Sale is Proposed in Good Faith.

        70.         Section 363(m) of the Bankruptcy Code provides:

                 The reversal or modification on appeal of an authorization under subsection
                 (b) or (c) of this section of a sale or lease of property does not affect the
                 validity of a sale or lease under such authorization to an entity that purchased
                 or leased such property in good faith, whether or not such entity knew of the
                 pendency of the appeal, unless such authorization and such sale or lease were
                 stayed pending appeal.

        71.         Section 363(m) “reflects the . . . ‘policy of not only affording finality to the

 judgment of the bankruptcy court, but particularly to give finality to those orders and judgments

 upon which third parties rely.’” Abbotts Dairies of Penn., Inc., 788 F.2d at 147 (quoting Hoese

 Corp. v. Vetter Corp. (In re Vetter Corp.), 724 F.2d 52, 55 (7th Cir. 1983)). See also United

 States v. Salerno, 932 F.2d 117, 123 (2d Cir. 1991) (noting that section 363(m) furthers the

 policy of finality in bankruptcy sales and “assists bankruptcy courts in maximizing the price for

 assets sold in such proceedings”); In re Stein & Day, Inc., 113 B.R. 157, 162 (Bankr. S.D.N.Y.

 1990) (same).

        72.         While the Bankruptcy Code does not define “good faith,” some courts have held

 that a good faith purchaser is one who “purchases the assets for value, in good faith, and without



 EAST\163461954.2
                   Case 18-12491-CSS           Doc 355    Filed 12/26/18       Page 30 of 38



      notice of adverse claims.” Hardage v. Herring Nat'l Bank, 837 F.2d 1319, 1323 (5th Cir. 1988)

      (quoting Willemain v. Kivitz (In re Willemain), 764 F.2d 1019, 1023 (4th Cir. 1985)).

      Furthermore, the good faith status of a purchaser can be destroyed with evidence of “fraud,

      collusion between the purchaser and other bidders or the trustee, or an attempt to take grossly

      unfair advantage of other bidders.” TMT Procurement Corp. v. Vantage Drilling Co. (In re TMT

      Procurement Corp.), 764 F.3d 512, 521 (5th Cir. 2014).

             73.         The sale of the Select Assets has been proposed in good faith. The Select

      Purchase Agreement was the product of extensive good faith, arm’s length negotiations between

      the Debtors, on the one hand, and Select Purchaser, on the other, and was negotiated with the

      active involvement of the Debtors’ officers and professionals. The Debtors believe and submit

      that the sale of the Select Assets pursuant to the terms and conditions set forth in this Motion is

      not—and will not be—the product of collusion or bad faith. No evidence suggests that the Select

      Purchase Agreement is anything but the product of arm’s length negotiations between the

      Debtors, Select Purchaser, and their respective professional advisors.

             74.         Moreover, if an Auction is conducted, all Qualified Bidders will be required to

      confirm that no collusion has taken place with respect to the sale of or bidding on the Select

      Assets. In connection with approval of the sale of the Select Assets, the Debtors request that this

      Court make a finding that any Successful Bidder or Backup Bidder, as applicable, is a good faith

      purchaser and entitled to the protections of section 363(m) of the Bankruptcy Code.

VI.          Assumption and Assignment of the Assumed Contracts Is Warranted Under Section
             365 of the Bankruptcy Code.

             A.      Assumption and Assignment of the Assumed Contracts Is Within Debtors’
                     Business Judgment

             75.     Pursuant to the Select Purchase Agreement, the Debtors are required to seek to

      assume and assign certain executory contracts and unexpired leases and the obligations


      EAST\163461954.2
             Case 18-12491-CSS         Doc 355     Filed 12/26/18     Page 31 of 38



thereunder, and to subsequently assign such executory contracts and unexpired leases to the

Select Purchaser.

       76.     Section 365 of the Bankruptcy Code provides as follows:

       (a) Except as provided in . . . subsections (b), (c), and (d) of this section, the
       trustee, subject to the court’s approval, may assume or reject any executory
       contract or unexpired lease of the debtor.

11 U.S.C. § 365(a), (b)(1). Accordingly, section 365 authorizes the proposed assumption of

executory contracts and unexpired leases by debtors. The assumption of a contract by a debtor is

subject to review under the business judgment standard. In re Federated Dept. Stores, Inc., 131

B.R. 808, 811 (S.D. Ohio 1991) (“Courts traditionally have applied the business judgment

standard in determining whether to authorize the rejection of executory contracts and unexpired

leases”). If a debtor’s business judgment has been reasonably exercised, a court should approve

the assumption or rejection of the contracts. See, e.g., NLRB v. Bildisco and Bildisco, 465 U.S.

513, 523 (1984); Grp. of Institutional Investors v. Chicago M. St. P. & P.R.R. Co., 318 U.S. 523

(1943); In re Market Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992) (holding that the

“resolution of [the] issue of assumption or rejection will be a matter of business judgment”).

       77.     The business judgment rule shields a debtor’s management from judicial second-

guessing. Id.; In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“[T]he

Code favors the continued operation of a business by a debtor and a presumption of

reasonableness attaches to a debtor’s management decisions.”). Once a debtor articulates a valid

business justification, “[t]he business judgment rule ‘is a presumption that in making a business

decision the directors of a corporation acted on an informed basis, in good faith and in the

honest belief that the action was in the best interests of the company.’” In re Integrated Res.,

Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872

(Del. 1985)). Indeed, when applying the business judgment rule, courts show great deference to


EAST\163461954.2
               Case 18-12491-CSS          Doc 355     Filed 12/26/18   Page 32 of 38



a debtor’s decision to assume a contract. See Summit Land Co. v. Allen (In re Summit Land Co.),

13 B.R. 310, 315 (Bankr. D. Utah 1981) (absent extraordinary circumstances, court approval of

a debtor’s decision to assume an executory contract “should be granted as a matter of course”).

Thus, this Court should approve the assumption of the executory contracts and unexpired leases

identified by the Select Purchaser or a Successful Bidder, as applicable, if the Debtors are able

to demonstrate a sound business justification for doing so. See In re Lionel Corp., 722 F.2d

1063, 1071 (2d Cir. 1983); In re Delaware Hudson Ry. Co., 124 B.R. 169, 179 (Bankr. D. Del.

1991).

         78.    As set forth above, the assumption of certain executory contracts and unexpired

leases is required so that they may be assigned to the Select Purchaser or Successful Bidder,

pursuant to the Select Purchase Agreement or other Successful Bid or Backup Bid. In addition,

the Select Purchaser is—and any other Successful Bidder likely will be—responsible for cure

amounts associated with assuming any executory contracts and unexpired leases, as more

specifically set forth in the Select Purchase Agreement or Successful Bidder’s Successful Bid.

The Debtors have carefully reviewed the economic benefits of assumption and assignment of

the executory contracts and unexpired leases identified to date and believe that their decision to

assume those executory contracts and unexpired leases is within the Debtors’ sound business

judgment, as such assumption and assignment will permit the consummation of a sale of the

Select Assets, thereby benefiting the Debtors and their estates, while avoiding any further

liability under the executory contracts and unexpired leases that are assumed. Accordingly,

Debtors believe that assuming the executory contracts and unexpired leases identified by the

Select Purchaser or Successful Bidder is in the best interests of the Debtors, the Debtors’ estates,

their creditors, and all other parties in interest.




EAST\163461954.2
             Case 18-12491-CSS        Doc 355      Filed 12/26/18     Page 33 of 38



       B.      The Select Purchaser Will Pay Certain Cure Amounts.

       79.     The Select Purchase Agreement provides the Select Purchaser will pay certain

Cure Amounts, as set forth in the Select Purchase Agreement. Section 365 of the Bankruptcy

Code provides as follows:

       (b)(1) If there has been a default in an executory contract or unexpired lease of the
       debtor, the trustee may not assume such contract or lease unless, at the time of
       assumption of such contract or lease, the trustee:

               (A) cures, or provides adequate assurance that the trustee will promptly
               cure such default;

               (B) compensates or provides adequate assurance that the trustee will
               promptly compensate, a party other than the debtor to such contract or
               lease, for any actual pecuniary loss to such party resulting from such
               default; and

               (C) provides adequate assurance of future performance under such
               contract or lease. . . .

11 U.S.C. § 365(b)(1).

       80.     Accordingly, section 365 authorizes the proposed assumption of executory

contracts and unexpired leases, provided that any defaults under the executory contracts and

unexpired leases are cured, or adequate assurance is given by the debtor that the default will be

promptly cured. As set forth above, the Debtors have proposed the Assumption Procedures,

which will provide a fair and equitable way of determining the proper Cure Amounts and

providing for the payment of such Cure Amounts, to the extent an Assumed Contract is assumed

and assigned to the Select Purchaser or a Successful Bidder. All non-Debtor parties to the

executory contracts and unexpired leases that may be assumed and assigned are being served

with this Motion and, upon entry of the Bidding Procedures Order, will be served with a copy of

the Bidding Procedures Order and Notice of Potential Assumption. Therefore, all non-Debtor

parties to a potentially assumed executory contract or unexpired lease will have the opportunity



EAST\163461954.2
             Case 18-12491-CSS        Doc 355     Filed 12/26/18     Page 34 of 38



to object and be heard with respect to the relief sought in this Motion, including the assumption

and assignment of executory contracts and unexpired leases.

       C.      Debtors Can Demonstrate Adequate Assurance of Future Performance

       81.     Section 365 of the Bankruptcy Code provides that the trustee may assign an

executory contract or unexpired lease if (i) such contract or lease is assumed in accordance with

the Bankruptcy Code and (ii) adequate assurance of future performance by the assignee is

provided. 11 U.S.C. § 365(f)(2).

       82.     The words “adequate assurance of future performance” must be given a

“practical, pragmatic construction” in “light of the proposed assumption.” In re Fleming Cos.,

499 F.3d 300, 307 (3d Cir. 2007) (quoting Cinicola v. Scharffenberger, 248 F.3d 110, 120 n. 10

(3d Cir. 2001); see Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B.R. 524,

538 (Bankr. D.N.J. 1989); In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985)

(adequate assurance of future performance does not mean absolute assurance that debtor will

thrive and pay rent); In re Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill.

1985) (“[A]lthough no single solution will satisfy every case, the required assurance will fall

considerably short of an absolute guarantee of performance.”).

       83.     Among other things, adequate assurance may be given by demonstrating the

assignee’s financial health and experience in managing the type of enterprise or property

assigned. See In re Bygaph, Inc., 56 B.R. 596, 605–06 (Bankr. S.D.N.Y. 1986) (adequate

assurance of future performance is present when prospective assignee of a lease from debtor has

financial resources and has expressed a willingness to devote sufficient funding to business in

order to give it strong likelihood of succeeding; chief determinant of adequate assurance is

whether rent will be paid).




EAST\163461954.2
             Case 18-12491-CSS           Doc 355     Filed 12/26/18    Page 35 of 38



       84.     As set forth above, Debtors will be assuming and assigning the Assumed

Contracts to the Select Purchaser or Successful Bidder. The Select Purchaser has been selected

due to its financial condition and ability to consummate a sale of the Select Assets, and the

Bidding Procedures require the Debtors, in consultation with the Committee and DIP Agent, to

determine that a Potential Bidder has the financial ability to close a sale of the Select Assets

prior to such Potential Bidder being considered a Qualified Bidder. Further, the Bidding

Procedures require any Qualified Bidder to provide adequate assurance information to contract

counter-parties. Therefore, Debtors submit that the financial condition of the Select Purchaser

or any Successful Bidder will provide sufficient adequate assurance of future performance, and

that the assignment of any executory contracts or unexpired leases to the Select Purchaser or a

Successful Bidder should be approved.

                    WAIVER OF BANKRUPTCY RULE 6004(h) AND 6006(d)

       85.         The Debtors request that the Court waive the fourteen (14) day stay period under

Bankruptcy Rules 6004(h) and 6006(d). Timely consummation of the sale of the Select Assets is

of critical importance to the Debtors’ efforts to maximize the value of the estates. In accordance

with the Final DIP Order, the Debtors must conduct one or more sales of the Debtors’ assets

generating sufficient capital to repay the Debtors’ postpetition financing, on or before April 30,

2019. Because of the deadlines set forth in the Final DIP Order and potential repercussions of

failing to meet such deadlines, the Debtors hereby request that the Court waive the fourteen-day

stay period under Bankruptcy Rules 6004(h) and 6006(d).

                                   RESERVATION OF RIGHTS

       86.         Nothing contained in this Motion or any actions taken by the Debtors pursuant to

relief granted in the Order is intended or should be construed as: (a) an admission as to the

validity, priority, or amount of any particular claim against a Debtor entity; (b) a waiver of the


EAST\163461954.2
             Case 18-12491-CSS            Doc 355     Filed 12/26/18     Page 36 of 38



Debtors’ or any other party-in-interest’s rights to dispute any particular claim on any grounds; (c)

a promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Motion; (e) an admission that any

contract is executory or any lease is unexpired or a request or authorization to assume any

agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a waiver or

limitation of the Debtors’ or any other party-in-interest’s right under the Bankruptcy Code or any

other applicable law.

                                               NOTICE

       87.         Notice of this Motion has been provided to: (a) all entities known to have

expressed an interest in a transaction with respect to some or all of the Select Assets during the

past twenty-four (24) months; (b) all entities known to have asserted any interest in or upon any

of the Select Assets; (c) all federal, state, and local regulatory or taxing authorities or recording

offices which have a reasonably known interest in the relief requested by the Motion; (d) known

counterparties to any unexpired leases or executory contracts that could potentially be assumed

and assigned to a Successful Bidder; (e) the Office of the United States Trustee for the District of

Delaware and the Patient Care Ombudsman; (f) counsel to the Committee; (g) counsel to the DIP

Agent; (h) the Office of the United States Attorney General for the District of Delaware; (i) the

Internal Revenue Service; (j) the U.S. Department of Justice; (k) the offices of the attorneys

general for the states in which the Debtors operate; (1) all of the Debtors’ insurers; (m) all parties

entitled to notice pursuant to Rule 2002 of the Bankruptcy Rules or Local Rule 2002-1(B); and

(n) to the extent not already included above, all parties in interest listed on the Debtors’ creditor

matrixes.

       88.         The Debtors respectfully submit that no further notice of this Motion is required.




EAST\163461954.2
             Case 18-12491-CSS            Doc 355     Filed 12/26/18     Page 37 of 38



                                        NO PRIOR REQUEST

       89.         No prior request for the relief sought in this Motion respecting the assets that are

the subject of this Motion has been made to this or any other court.

       WHEREFORE, the Debtors respectfully request: (a) entry an order, substantially in the

form attached to this Motion as Exhibit A, (i) authorizing the Debtors to enter the Select

Purchase Agreement, (ii) approving the Bidding Procedures and Bid Protections, (iii) scheduling

the Auction and setting a hearing to consider approval of the sale of the Select Assets, in

accordance with and subject to the Bidding Procedures, (iv) approving the Assumption

Procedures, (v) approving the Notice Procedures, and (vi) granting related relief; and (b) entry

of an order, substantially in the form attached to this Motion as Exhibit B, (i) authorizing the

sale of the Select Assets free and clear of all liens, claims, interests, and encumbrances,

(ii) authorizing the assumption and assignment of certain related executory contracts and

unexpired leases, and (iii) granting related relief; and (c) entry of such other and further relief as

this Court deems just and proper.




EAST\163461954.2
             Case 18-12491-CSS   Doc 355     Filed 12/26/18   Page 38 of 38



Dated: December 26, 2018             DLA PIPER LLP (US)
Wilmington, Delaware
                                     /s/ Stuart M. Brown
                                     Stuart M. Brown (#4050)
                                     Kaitlin MacKenzie Edelman (#5924)
                                     Matthew S. Sarna (#6578)
                                     1201 N. Market Street, Suite 2100
                                     Wilmington, DE 19801
                                     Telephone: (302) 468-5700
                                     Facsimile: (302) 394-2341
                                     Email: Stuart.Brown@dlapiper.com
                                             Kaitlin.Edelman@dlapiper.com
                                             Matthew.Sarna@dlapiper.com

                                     -and-

                                     WALLER LANSDEN DORTCH & DAVIS, LLP
                                     John Tishler (admitted pro hac vice)
                                     Katie G. Stenberg (admitted pro hac vice)
                                     Blake D. Roth (admitted pro hac vice)
                                     Tyler N. Layne (admitted pro hac vice)
                                     511 Union Street, Suite 2700
                                     Nashville, TN 37219
                                     Telephone: (615) 244-6380
                                     Facsimile: (615) 244-6804
                                     Email: John.Tishler@wallerlaw.com
                                            Katie.Stenberg@wallerlaw.com
                                            Blake.Roth@wallerlaw.com
                                            Tyler.Layne@wallerlaw.com

                                     Attorneys for the Debtors and
                                     Debtors in Possession




EAST\163461954.2
